DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 6/28/2022 are acknowledged.  Claim 1 is amended; claims 2-7 and 14 are canceled; claims 1 and 8-13 are pending; claims 12-13 are withdrawn; claims 1 and 8-11 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel biological materials, specifically Mortierella elongata strain AG77 (ATCC PTA-125747) as recited in amended independent claim 1.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public. 
Applicants have provided documentary evidence that the specific biological materials have been deposited under the Budapest Treaty by their deposit with the American Type Culture Collection (ATCC) and have provided a statement by an attorney of record over his or her signature and registration number (received 6/28/2022), stating that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent.
However, both MPEP 2411.05 and C.F.R. 1.809(d) set forth the requirements for the content of the specification with respect to a deposited biological material and these requirements have not been met.  Specifically, the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited biological material sufficient to specifically identify it and to permit examination.

Applicants have not amended the specification to include the date of the deposit; hence, the requirements for the content of the specification with respect to a deposited biological material and these requirements have not been met.  Hence, claims 1 and 8-11 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the enablement requirement.  
This rejection can be overcome by Applicants amending the specification to include the date of the deposit.

Response to Arguments
Regarding the rejection of claims 1 and 8-11 under 35 U.S.C. 112(a) for failing to comply with the enablement requirement, Applicants argue that the appropriate amendment to the specification was provided in the response after final received 11/30/2021 which was entered upon submission of the request for continued examination.  This is correct; however, the amendment to the specification did not include the date of the deposit.  As described in detail above, the requirements for the content of the specification with respect to a deposited biological material require the specification to contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited biological material sufficient to specifically identify it and to permit examination.  The specification has not been amended to contain the date of the deposit in the amendment to the specification received 11/30/2021 nor in the amendment to the specification received 6/28/2022; hence, claims 1 and 8-11 remain rejected under 35 U.S.C. 112(a) for failing to comply with the enablement requirement.
Applicants further argue that the ATCC deposit receipt received 3/17/2021 already contains a statement that "[a]fter relevant patent issues [the ATCC is] responsible to release the seeds/strain(s) and they will be made available for distribution to the public without any restrictions."
The statement by the ATCC does not constitute an affidavit or declaration by Applicants or a statement by an attorney of record over his or her signature and registration number; hence, the ATCC receipts do not meet the deposit requirements set forth in 37 C.F.R. §§ 1.801-1.809.
In the Remarks received 6/28/2022, the Attorney of Record has stated over his or her signature and registration number that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent.
This rejection can be overcome by amendment of the specification to contain the date of deposit of Mortierella elongata strain AG77 (ATCC PTA-125747).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinmen et al., EP0276541 (cite N, PTO-892, 11/19/2020; herein “Shinmen”).
Shinmen teaches a method of producing fatty acids having a chain of at least 18 carbon atoms, i.e. arachidonic acid, comprising growing a strain of Mortierella elongata on a fermentation medium (p. 3, ll. 11-15) comprising a carbon source and a nitrogen source (p. 4, ll. 54-57), wherein the nitrogen source can be peptone (p. 4, ll. 55-57) wherein the nitrogen source, e.g. peptone, can be at 0.01 wt% to 5 wt% of the medium (p. 5, ll. 4-5), i.e. comprising 2 g/L peptone when the peptone concentration is greater than 0.2 wt% peptone, wherein the Mortierella elongata strains are labeled as IFO 8570 (p. 3, l. 17) or SAM 0219 (p. 3, ll. 21-25), anticipating claims 1 and 10-11.
Regarding the nomenclature of the Mortierella elongata strains in the instant application and in the prior art, the names given to strains are neither standardized nor correlated with one another; hence, identical strains of Mortierella elongata isolated or obtained by different laboratories and disclosed (and/or deposited in a depository) by different scientists can have different strain names although they are identical Mortierella elongata strains.
The US Patent and Trademark Office is not equipped to sequence strains of microorganisms and the claims are not drawn to the nomenclature but to the fungal strain employed in the fatty acid production method; hence, absent sufficient compelling and persuasive evidence to the contrary, it would appear that the fungal strains taught by Shinmen comprises Mortierella elongata strain AG77 because the Mortierella elongata strains (IFO 8570 and/or SAM 0219) taught by Shinmen produce fatty acids with at least an 18 carbon chain in a fermentation medium comprising a carbon source and a nitrogen source wherein the nitrogen source can be peptone.
With the showing of the Shinmen reference, the burden of establishing by objective evidence that the Shinmen strains (Mortierella elongata strain IFO 8570 and Mortierella elongata strain SAM 0219) are not identical to the Mortierella elongata strain AG77 recited in the claims is shifted to Applicant.  Note that on the current record the only way of overcoming such a clear holding of anticipation is factual proof that the rejection is in error. See MPEP § 2112, disclosing that once a proper holding of anticipation is made, the burden shifts to Applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product"). 
Further, MPEP 2112 states: [T]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
Thus, the method taught by Shinmen anticipates claims 1 and 10-11.  This rejection can be overcome by establishing with objective evidence that the prior art strains are not the claimed strains with a different label.

Response to Arguments
Regarding the rejection under 35 U.S.C. § 102(a)(1) over Shinmen, Applicants allege that Shinmen does not teach that the fermentation media comprises 2 g/L peptone (Remarks submitted 11/30/2021, p. 7).
The allegation that Shinmen does not teach fermentation media with peptone is thoroughly unpersuasive because Shinmen teaches that the nitrogen source can be peptone (p. 4, ll. 55-57) and can be at a concentration of 0.01 wt% to 5 wt% of the medium (p. 5, ll. 4-5).  Thus, Shinmen clearly anticipates the claimed methods wherein the nitrogen source is peptone because a reference that clearly names the claimed species anticipates the claim no matter how many other species are named (MPEP 2131.02) and Shinmen clearly anticipates the claimed methods wherein the peptone is at 2 g/L (i.e. 0.2 wt%) because Shinmen clearly teaches that the nitrogen source can be at a concentration of 0.01 - 5 wt% which clearly encompasses the concentration of peptone recited in the claims - 0.2 wt% (i.e. 2 g/L).
Applicant cites MPEP § 2131.03 to argue (pp. 6-7) that Shinmen discloses a range which touches or overlaps the claimed range, that sufficient specificity in Shinmen is required to anticipate the range and that Shinmen does not provide the required ‘sufficient specificity’.  This is completely unpersuasive because the claims do not recite a range of peptone, but rather recite 2 g/L peptone.  Additionally, Shinmen does not disclose a range which touches or overlaps the claimed range, rather, Shinmen teaches a range which completely encompasses the value of 2 g/L peptone.  Hence, any ‘sufficient specificity’ argument is completely misplaced and inappropriate.
Hence, Applicants’ allegations that Shinmen does not anticipate the amended claims is unpersuasive and the rejection is maintained.
Applicant further alleges (pp. 7-8) that Shinmen is not enabled arguing Shinmen only refers to their strains by laboratory names without any deposit and that Shinmen's disclosure of the strains are simply not enabling without deposit.
This is incorrect.  The strains taught by Shinmen are obtainable and/or deposited as clearly described by Shinmen.  Shinmen teaches Mortierella elongata SAM 0219 was deposited with the Fermentation Research Institute, Agency of Industrial Science and Technology (FRI), Higashi 1-1-3, Yatabe-cho, Tsukuba-gun, lbaraki-ken, Japan as FERM P-8703 on March 19, 1986, and transferred to International deposition under the Budapest Treaty as FERM BP-1239 on December 22, 1986 (p. 3, ll. 21-25).  Shinmen teaches Mortierella elongata IFO 8570 is stored in the Osaka Institute for Fermentation; 17-85, Juso-honmachi 2-chome, Yodogawa-ku, Osaka 532, Japan, and is available to the public without limitation (p. 3, ll. 17-20).  Hence, the disclosure of Shinmen appears to be enabled and Applicants’ argument is unpersuasive.  The rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shinmen et al., EP0276541 (cite N, PTO-892, 11/19/2020; herein “Shinmen”).
The discussion of Shinmen regarding claims 1 and 10-11 set forth in the rejection above is incorporated herein.
Shinmen is directed to the production of arachidonic acid, an unsaturated fatty acid with a 20 carbon chain, with Mortierella elongata strains in a fermentation medium comprising a carbon source and a nitrogen source wherein the nitrogen source can be peptone, but Shinmen also teaches that the fermentation with the Mortierella elongata strains produces other fatty acids (p. 5, ll. 35-40).  In Shinmen’s method, the fatty acids are esterified and methyl stearate (among other esters) is recovered in addition to methyl arachidonate (p. 5, ll. 43-47), i.e. from the esterification of stearic acid with methanol.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that Shinmen’s method could be used to produce stearic acid, a saturated fatty acid with 18 chain carbons, by isolating the stearic acid before the esterification; therefore, claims 8 and 9 are prima facie obvious.

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shinmen in view of Du et al., 2018 (cite V, PTO-892, 11/19/2020; herein “Du”).
The discussion of Shinmen regarding claims 1 and 8-11 set forth in the rejections above is incorporated herein.
Although it is believed that Shinmen anticipates claims 1 and 10-11 because it would appear that the Mortierella elongata strains taught by Shinmen (Mortierella elongata strain IFO 8570 and Mortierella elongata strain SAM 0219) are the claimed Mortierella elongata AG77 strain under different names, claims 1 and 8-11 are also prima facie obvious over Shinmen in view of the disclosure of Du.
Shinmen teaches that any Mortierella sp. strain capable of producing arachidonic acid may be used in Shinmen's method (pg. 3, lines 16-20).  Du teaches that Mortierella elongata AG77 is a soil fungus that produces high levels of arachidonic acid, i.e. a fatty acid with a 20 carbon chain (pg. 2, Background, col. 2, 1st full paragraph) in combined culturing with Nannochloropsis oceanica to enhance oil production (Abst.) as well as when cultured alone in a fermentation medium comprising a carbon source and a nitrogen source (potato dextrose broth) (p. 2, col. 2, Results; p. 6, Table 1, 2nd row).  
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the M. elongata AG77 strain taught by Du for the M. elongata strains taught in Shinmen in the methods made obvious by Shinmen for the production of arachidonic acid with a reasonable expectation of success because Du demonstrates that the M. elongata AG77 strain produces high levels of arachidonic acid; therefore, claims 1 and 8-11 are prima facie obvious.

Response to Arguments
Regarding the previous rejections under 35 U.S.C. § 103, Applicants sole argument (pp. 8-9) is that the references do not address the fermentation media comprising peptone (Remarks submitted 11/30/2021, pp. 8-9).  This is unpersuasive because Shinmen teaches that the nitrogen source can be peptone (p. 4, ll. 55-57) and can be at a concentration of 0.01 wt% to 5 wt% of the medium (p. 5, ll. 4-5); hence, Shinmen anticipates claim 1.  The rejections under 35 U.S.C. § 103 set forth above address all the limitations of the amended claims; hence, Applicants arguments are unpersuasive and the rejections are maintained.
Applicants argue that the present invention produces surprising results (pp. 9-10) wherein the surprising results are the levels of long chain fatty acids produced in media comprising an excess of nitrogen in the form of peptone.
MPEP 716 discusses addressing allegations of unexpected results and presents the following points to be considered.
A) Evidence of unexpected results are weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention (MPEP 716.01(d)).  Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. § 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See MPEP 2131.04.  Hence, the discussion of secondary considerations is not relevant to the rejection of claims 1 and 10-11 under 35 U.S.C. 102(a)(1) over Shinmen.
B) Alleged unexpected results must be commensurate in scope with the claimed invention. The alleged unexpected results appear to be commensurate in scope with the claims.  See MPEP 716.02(d).
C) To support an allegation of unexpected results, the results of the claimed method must be compared to the results of the methods of the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).  See MPEP 716.02(e).
There is no comparison to the fatty acids produced in the method of the closest prior art, i.e. to the fatty acids produced in the methods of Shinmen wherein Mortierella elongata strain IFO 8570 or Mortierella elongata strain SAM 0219 are the fermentative organism and the fermentation medium comprises a carbon source and a nitrogen source wherein the nitrogen source is peptone at a concentration of 0.2 wt% of the medium; hence, Applicant's allegation of unexpected results is unsupported.  See MPEP 716.02(e).
Nor is there any comparison to the fatty acids produced in the close prior art of Du.
Shinmen discloses that Mortierella elongata strain SAM 0219 produces 49.9 mg methyl arachidonate per g dried cell weight (p. 6, Example 1, Table 1) in media comprising an excess of nitrogen (1% yeast extract = 10 g/L yeast extract).
Du discloses that Mortierella elongata AG77 produced 42.4 mg arachidonic acid per g dried cell weight and 4.3 mg eicosapentaenoic acid per g dried cell weight (Table 1, 2nd row) in media comprising an excess of nitrogen (p. 12, “Materials and growth condition”; 1% yeast extract = 10 g/L yeast extract).
However, the claimed method with Mortierella elongata AG77 in media comprising 2 g/L peptone only produced < 10 mg of >C18 long chain fatty acids per g dried cell weight (Fig. 1, Declaration received 3/17/2021) and < 3 mg of >C20 long chain fatty acids per g dried cell weight (Fig. 2, Declaration received 3/17/2021).
Hence, from the data provided in the disclosures of Shinmen and Du, it would appear that the ‘unexpected’ result of long chain fatty acid production is, if anything, inferior to that disclosed in the prior art, not unexpectedly better.
D) Evidence must show results that are unexpected.  Because both Shinmen and Du show the production of greater amounts of arachidonic acid per g dried cell weight with Mortierella elongata AG77 than the Declaration shows with the claimed method with Mortierella elongata AG77, it would appear that the results in the Declaration are not unexpectedly better, but are at best on par with if not inferior to the production of long chain fatty acids seen in Shinmen and Du.
In summary, unexpected results cannot overcome the rejection of claims 1 and 10-11 under 35 U.S.C. 102(a)(1) over Shinmen.  Because the unexpected results are not compared to the results of the closest prior art (i.e. Shinmen), the allegation that the alleged unexpected results overcome a determination of prima facie obviousness is unpersuasive.  Because Shinmen and Du both demonstrate the production of greater amounts per g dried cell weight of long chain fatty acids, the results do not appear to be unexpected, but rather, appear to conform with the prior art or be inferior to the long chain fatty acid production of Mortierella elongata AG77 in the prior art.  Hence, the allegation of ‘unexpected results’ is unpersuasive.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651